Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20170191974) (hereinafter “Tamura”) in view of Choi et al. (KR101273421) (hereinafter “Choi”) provided by the applicant in the IDS.
Regarding claim 1, Tamura reference teaches a wet cyclone apparatus, comprising: a wet cyclone connected to the inlet to wet and collect the airborne particles introduced from the inlet (see Fig 1 and or Figs 10-12; item 21 is the wet cyclone); and a water storage (see Fig 1 and or Figs 10-12; 23a is the water storage) installed in the body to store water, 10wherein the wet cyclone comprises: an air suction port into which the air introduced from the inlet is sucked (see Fig 1 and or Figs 10-12; item 22 is the air suction port) a water inlet through which water is supplied from the water storage (see Fig 1 and or Figs 10-12; water inlet is the portion through which water flowing through 23b enters the cyclone); and a sample outlet through which the collected wetted sample is extracted and discharged (see Fig 1 and or Figs 10-12; the sampling outlet is below the feed pump 27 and or 142 and or 141).
Tamura reference is different from claim 1, in that it does not explicitly teach the wet cyclone apparatus comprising a body, an inlet installed in the body, and having a passage through which air including airborne particles is sucked in. Choi reference is directed to a wet cyclone apparatus (see title and or abstract). Choi reference further teaches that the wet cyclone apparatus has a body (see item 10), an inlet installed in the body, and having a passage through which air including airborne particles is sucked in (see Fig 2; a line separator 20 includes an inlet is installed through which the air and suspended particles are sucked) to achieve a predictable result of easily mounting and transporting the wet cyclone apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kang reference with the body and suction passageway of Choi reference in order to achieve a predictable result of easily mounting and transporting the wet cyclone apparatus. See MPEP 2143 (l) (A)
The further limitation of the claim directed to the flow rate of different streams is directed to an intended use. See MPEP 2114. The modified apparatus of Kang reference is fully capable of performing this function by adjusting and or regulating the flow rate of different streams.
Regarding claim 2, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, Tamura reference further teaches the use of different types of pumps at different location and points in the apparatus (see paragraph 0039 and paragraph 0051 and paragraph 0053 and paragraph 0059) to achieve a predictable result of controlling the flow in the apparatus.
Tamura is different in that it does not explicitly teach a control unit which adjusts an amount of air sucked into the air suction port through the inlet, wherein the control unit comprises:  20a main power supply which supplies power; and a control board connected to the main power supply to receive the power, and allow a water supply pump, a sample supply pump and a sample extraction pump to operate
As to providing the arrangement of additional pumps of a water supply pump, a sample supply pump and a sample extraction pump, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add additional pumps at different points in the apparatus to achieve a predictable result of controlling the flow in the apparatus. See MPEP 2143 (l) (A)
As to the control unit, Choi reference further teaches a control unit (see Fig 15; item 57) which adjusts an amount of air sucked into the air suction port through the inlet, wherein the control unit comprises:  20a main power supply which supplies power; and a control board connected to the main power supply to receive the power (see Fig 15; CPU is the control unit that is connected to the main power supply and has a control board connected to the main power supply to receive the power and send control signals to the flow pump 15) in order to adjust and control the flow rate of different types of pump by sending the control signals (see page 3 paragraph 008 and or paragraph 0010). Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tamura reference to include the control unit connected to the main power supply of Choi 
Regarding claim 3, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 2, but are different from claim 2, in that these references do not explicitly teach the control unit further comprising a condition monitoring control board to monitor and control the water supply pump, the sample supply pump and the sample extraction pump; and 5a power supply unit electrically connected to the condition monitoring control board to supply power to the condition monitoring control board. However, it would be obvious to one having ordinary skill in the art to duplicate the control board of the control unit and the power supply unit taught by Choi reference in order to achieve a predictable result of providing backup power, smooth operations and controlling and monitoring of the water supply pump, the sample supply pump and the sample extractor pump in case of the malfunctioning of the initial control board. See MPEP 2144.04 (Vl) (B)
Regarding claim 4, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, Choi reference further teaches that the device is equipped with a wireless communication unit to ioremotely enable condition monitoring and control. (see page 8 paragraph 004 and or page 10 paragraph 005; Choi reference use LAN and or remote control to control and monitor the equipment)
Regarding claim 5, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, Tamura further teaches that the inlet filters out fine dust and airborne microorganism (see Fig 1 and or paragraph 0046 and or paragraph 0125; item 19 is the coarse-dust removal part)
Regarding claim 6, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, Tamura further teaches that the apparatus further comprises a sample extraction pump which provides a pumping power to extract the collected wetted samples in the wet cyclone (see Fig 1 and or Figs 10-12; item 27 is the sample extractor pump to extract the collected waste samples in the cyclone); and a sample storage which stores the extracted samples (see Fig 1; item 14 and 15 acts as a storage container as it stores the extracted sample from wet cyclone)
Regarding claim 8, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, but are different from claim 8, in that these references do not explicitly teach the wet 18cyclone to be transparent to see changes at interface between gas and liquid and concentrated wetted particles with a naked eye. Tamura suggest use of transparent materials (see paragraph 0072) and Choi also suggest using transparent material in the construction of the apparatus (see page 10 paragraph 003) to enable a person to see the inside (see page 10 paragraph 003). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use transparent material in the construction of wet cyclone in order to achieve the predictable result of enabling a person to see the changes occurring inside the cyclone.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.
Regarding claim 9, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, but are different from claim 9, in that these references do not explicitly teach two or 
Regarding claim 10, Tamura reference teaches a wet cyclone apparatus, comprising: a wet cyclone connected to the inlet to wet and collect the airborne particles introduced from the inlet (see Fig 1 and or Figs 10-12; item 21 is the wet cyclone); and a water storage (see Fig 1 and or Figs 10-12; 23a is the water storage) installed in the body to store water, 10wherein the wet cyclone comprises: an air suction port into which the air introduced from the inlet is sucked (see Fig 1 and or Figs 10-12; item 22 is the air suction port) a water inlet through which water is supplied from the water storage (see Fig 1 and or Figs 10-12; water inlet is the portion through which water flowing through 23b enters the cyclone); and a sample outlet through which the collected wetted sample is extracted and discharged (see Fig 1 and or Figs 10-12; the sampling outlet is below the feed pump 27 and or 142 and or 141).
Tamura reference is different from claim 10, in that it does not explicitly teach the wet cyclone apparatus comprising a body, an inlet installed in the body, and having a passage through which air including airborne particles is sucked in. Choi reference is directed to a wet cyclone apparatus (see title and or abstract). Choi reference further teaches that the wet cyclone apparatus has a body (see item 10), an inlet installed in the body, and having a passage through which air including airborne particles is sucked in (see Fig 2; a line separator 20 includes an inlet is installed through which the air and suspended particles are sucked) to achieve a predictable result of easily mounting and transporting the wet cyclone apparatus. Therefore, it 
The further limitation of the claim directed to the air intake flow rate and collection efficiency of airborne particles is directed to an intended use. See MPEP 2114. The modified apparatus of Kang reference is fully capable of performing this function by adjusting and or regulating the flow rate and achieving the collection efficiency.
Regarding claim 11, Tamura reference teaches a wet cyclone apparatus, comprising: a wet cyclone connected to the inlet to wet and collect the airborne particles introduced from the inlet (see Fig 1 and or Figs 10-12; item 21 is the wet cyclone); and a water storage (see Fig 1 and or Figs 10-12; 23a is the water storage) installed in the body to store water, 10wherein the wet cyclone comprises: an air suction port into which the air introduced from the inlet is sucked (see Fig 1 and or Figs 10-12; item 22 is the air suction port) a water inlet through which water is supplied from the water storage (see Fig 1 and or Figs 10-12; water inlet is the portion through which water flowing through 23b enters the cyclone); and a sample outlet through which the collected wetted sample is extracted and discharged (see Fig 1 and or Figs 10-12; the sampling outlet is below the feed pump 27 and or 142 and or 141).
Tamura reference is different from claim 11, in that it does not explicitly teach the wet cyclone apparatus comprising a body, an inlet installed in the body, and having a passage through which air including airborne particles is sucked in. Choi reference is directed to a wet cyclone apparatus (see title and or abstract). Choi reference further teaches that the wet cyclone (see item 10), an inlet installed in the body, and having a passage through which air including airborne particles is sucked in (see Fig 2; a line separator 20 includes an inlet is installed through which the air and suspended particles are sucked) to achieve a predictable result of easily mounting and transporting the wet cyclone apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kang reference with the body and suction passageway of Choi reference in order to achieve a predictable result of easily mounting and transporting the wet cyclone apparatus. See MPEP 2143 (l) (A)
The further limitation of the claim directed to the flow rate of different streams and collection efficiency of airborne particles is directed to an intended use. See MPEP 2114. The modified apparatus of Kang reference is fully capable of performing this function by adjusting and or regulating the flow rate and achieving the collection efficiency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Choi as applied to claim 3 above, and further in view of Gilmore et al. (US20100015601) (hereinafter “Gilmore”)
Regarding claim 4, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 3, but are different from claim 4, in that these references do not explicitly teach that the condition monitoring control board is equipped with a wireless communication unit to ioremotely enable condition monitoring and control. Gilmore reference is directed to the same field of separation (see title and or abstract). Gilmore reference further suggest using different alarms and wireless reporting system (see paragraph 0062) to achieve a predictable result of controlling and monitoring the apparatus from a Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use wireless reporting system of Gilmore reference in Tamura and Choi reference in order to achieve a predictable result of controlling and monitoring the apparatus from a remote location. See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way. See also MPEP 2143(l)(A) it is considered prima facie obvious to combine prior art elements according to known method to achieve a predictable result

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Choi as applied to claim 1 above, and further in view of Sasaki Takahide (JP2005028309) (hereinafter “Sasaki”) provided by the applicant in the IDS.
Regarding claim 7, Tamura and Choi reference teaches the wet cyclone apparatus according to claim 1, but are different from claim 7, in that these references do not explicitly teach that the inner walls of the wet cyclone are treated with super hydrophilic coating to improve collection performance. Sasaki reference is directed to the same field of cyclonic separation (see title and or abstract). Sasaki reference further teaches the use of hydrophilic layer coating in the apparatus (see paragraph 0012 of the machine translation) to improve the wettability and the affinity between the liquid and the inner walls of the cyclone (see paragraph 0012 of the machine translation). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use the hydrophilic layer coating in the apparatus (see paragraph 0012 of the machine translation) to improve the wettability and the affinity between the liquid and the inner walls of the cyclone as taught by Sasaki.
Response to Arguments
Applicant's arguments filed 04 November, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding 35 U.S.C. 112 rejection, the arguments are considered and the rejection is withdrawn.
In response to applicant’s argument regarding the amended claim 1, applicant is reminded that the amended claim 1 still stands rejected as being unpatentable over Tamura in view of Choi. Applicant further argues the different flow rate of different streams and the collection efficiency. Applicant is reminded that the affidavit submitted discusses and argues the limitation and optimization of the flow rate, but does not specify on how the apparatus of the present application is different from that of the prior art based on the flow rate. Applicant is further reminded that the application is directed to the apparatus while the limitations of different flow rate of different streams are directed to a method claim.
Applicant’s arguments regarding the dependent claims are considered and is reminded that the dependent claims still stand rejected because of their dependence on claim 1.

Response to Amendment
The Affidavit under 37 CFR 1.132 filed 04 November, 2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
It includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. This is not relevant to the issue of non-obviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
The affiant discusses and argues the limitation and optimization of the flow rate, but does not specify on how the apparatus of the present application is different from that of the prior art based on 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773